Order unanimously affirmed with costs. *1103Memorandum: Rita Maldoon (defendant), as Trustee of the Lyle F. Maldoon Trust, contends that Supreme Court erred in directing the foreclosure and sale of the mortgaged premises and in failing to subordinate plaintiffs’ first mortgage to her second mortgage. Because defendant consented to the foreclosure and sale, she is not aggrieved by that portion of the order directing foreclosure and sale and cannot appeal therefrom (see, CPLR 5511). The record also establishes that defendant had foreclosed the second mortgage and had taken possession of the premises. Because her lien had been extinguished, it could not be given priority over plaintiffs’ lien.
We have reviewed defendant’s remaining contentions and conclude that they are without merit. We note, however, that we have reviewed only the court’s determination to order the sale of the premises and to distribute the proceeds of that sale. (Appeal from Order of Supreme Court, Monroe County, Frazee, J.—Foreclosure.) Present—Lawton, J. P., Fallon, Callahan, Do-err and Boehm, JJ.